


Exhibit 10(pp)


OFFICER RESIGNATION AGREEMENT


THIS OFFICER RESIGNATION AGREEMENT (this “Agreement”) is entered into by and
between Denbury Resources Inc., a Delaware corporation (“DRI,” and together with
its subsidiaries, collectively, the “Company”), and Charles E. Gibson
(“Gibson”), and is effective as of the end of the business day on November 14,
2014 (the “Effective Date”), unless revoked by Gibson pursuant to, and in
accordance with, Section 9(c).


W I T N E S S E T H:


WHEREAS, Gibson has been employed by DRI since September of 2002 and is
currently serving as DRI’s Senior Vice President - Production Operations;


WHEREAS, DRI and Gibson have reached certain agreements as to the terms and
conditions of Gibson’s resignation as an officer of the Company, and his
continued employment (as a non-officer employee) related to operational and
engineering matters; and


WHEREAS, Gibson has been in a position of special responsibility and trust with
the Company during his employment, with access to highly sensitive, valuable,
confidential and proprietary information regarding, among other things, the
Company’s methods of operations, current and future business plans and
strategies, personnel and finances, and other confidential and/or non-public
information of the Company;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, DRI and Gibson agree as follows:


1.Resignation as Officer. Gibson and DRI agree that effective as of the end of
business on the Effective Date, Gibson shall resign as (a) Senior Vice President
- Production Operations of DRI and (b) an officer of all other DRI subsidiaries,
and Gibson shall not thereafter serve the Company in an officer’s capacity. In
accordance with the terms of DRI’s Bylaws, Gibson agrees to provide a letter of
resignation to DRI’s Secretary further evidencing his resignation as an officer
as provided in this Section 1.


2.Resignation Consideration. In exchange for, and in reliance on, the promises
and covenants Gibson makes in this Agreement, the Company covenants and agrees
to pay or provide Gibson with the following resignation compensation (the
“Resignation Benefits”):


(a)the lump sum amount of $521,267.00 in cash (the “Lump Sum Amount”); provided,
that, on or immediately prior to the date on which any payment of such Lump Sum
Amount (whether in whole or in part) is to be made to Gibson or, if earlier, the
date on which an amount is required to be included in the income of Gibson as a
result of such payment, Gibson shall be required to pay to the Company, in cash,
or the Company shall otherwise withhold from the payment of such Lump Sum Amount
to Gibson, the amount which the Company reasonably determines to be necessary in
order for the Company to comply with applicable federal or state tax withholding
and the collection of employment taxes.


(b)during the Continuation Period (as defined below), the applicable premium
payment under COBRA, when due, for Gibson and his qualified beneficiaries for
the cost of benefit continuation under the Company’s major medical benefit plan,
dental plan and vision insurance program, but excluding coverage under the
Company’s flexible spending account plan and other insurance or other benefits
provided by the Company (“COBRA Benefits”) in which Gibson has enrolled for the
2015 plan year, as such COBRA Benefits change as permitted by COBRA, beginning
on December 1, 2014 and continuing and ending on May 31, 2016 (the “Continuation
Period”); provided, that, the payment of such premium(s) shall be subject to the
Company’s compliance with applicable federal or state tax withholding and the
collection of employment taxes; provided, further, that, if Gibson does not
properly elect COBRA coverage in accordance with the applicable benefit plans,
Gibson will not receive the COBRA Benefits. For purposes of clarity, the COBRA
Benefits provided pursuant

- 1 -



--------------------------------------------------------------------------------




to this Section 2(b) will run concurrently with any period of COBRA coverage
Gibson may be entitled to receive under applicable law and the applicable
benefit plans, determined without regard to this Section 2(b).


The Company’s payment of the Resignation Benefits is subject to applicable
federal, state, and local taxes and withholding, specifically including the
withholding from any benefits payable under Sections 2(a) and 2(b). Without
limitation of the foregoing, the Resignation Benefits provided under Section
2(b) shall also be reported as additional taxable compensation to Gibson, and
Gibson shall be required to pay to the Company, in cash, or the Company shall
otherwise withhold from the payment of such benefits to, or on behalf of,
Gibson, the amount which the Company reasonably determines to be necessary in
order for the Company to comply with applicable federal or state tax withholding
and the collection of employment taxes.


Unless otherwise agreed by the parties, including with respect to the timing and
payment of the Lump Sum Amount (which may be made in one or more payments if
separately agreed by the parties), payment of the Lump Sum Amount will be made,
if possible, on the next regularly-scheduled payroll date following the
Effective Date (provided, that, such date is subsequent to the expiration of the
revocation period set forth in Section 9(c), and Gibson has not otherwise
revoked this Agreement pursuant to, and in accordance with, such Section 9(c)),
but in no event later than March 15, 2015. Notwithstanding anything to the
contrary contained herein, no Resignation Benefits or any other amounts shall be
due or otherwise payable or commence under this Agreement if this Agreement is
revoked pursuant to, and in accordance with, Section 9(c).
3.Equity Awards; Cash Awards. Those equity awards (consisting of Performance
Share Awards, a Total Shareholder Return Performance Award, a Restricted Share
Award, and awards under and pursuant to a Stock Appreciation Rights Agreement)
and cash awards (consisting of a Performance Cash Award and a Deferred Cash
Award) to the extent held by Gibson immediately prior to the Effective Date
shall be treated, governed and interpreted according to the terms of such
awards, and as applicable, of DRI’s equity compensation plans under which they
have been issued, including the vesting provisions thereof, and in a manner
which accommodates both (a) Gibson’s transition from a full-time employee to a
part-time employee under the terms of Section 4 below, and (b) Gibson no longer
being an officer of the Company as provided in Section 1 above. The parties
agree that (i) the payment of any applicable cash awards may be made and
effectuated in a manner that the parties agree upon to, among other things,
accommodate tax treatment and/or planning with respect to either party, and (ii)
if, as a result of any applicable modifications implemented or otherwise
provided by this Agreement, any of the applicable foregoing described
non-performance based equity awards are treated as no longer being subject to a
substantial risk of forfeiture, the settlement of any such awards that are
treated as vested shall be delayed to a date which is at least six (6) months
following Gibson’s “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(ii).


4.Continued Employment. Gibson shall be employed by the Company on a part-time
basis for work on requested operational and engineering matters for the period
(the “Employment Period”) commencing on the Effective Date and ending on April
1, 2015, and in lieu of and in replacement of Gibson’s current salary, during
the Employment Period Gibson shall be paid a salary at the rate of $20,000.00
per year (pro-rated as applicable for the Employment Period) in accordance with,
and subject to, the Company’s payroll policies that apply to other employees of
the Company. Gibson’s employment shall not require him to render services to the
Company on a full-time basis, but consistent with the provisions of Section 6(d)
hereof, on a basis as requested from time to time by DRI’s Chief Executive
Officer or Chief Financial Officer, at such places as may reasonably be agreed
upon. In the event that Gibson is requested to work more than five (5) full days
during any calendar month during the Employment Period, Gibson shall be entitled
to be paid an additional $800.00 per day for each additional full day worked, or
a commensurate proportion of such $800.00 amount for less than a full day’s
work. In connection with Gibson’s part-time employment by the Company during the
Employment Period, Gibson shall be entitled to reimbursement for reasonable and
necessary expenses incurred in furtherance of the Company’s business in
accordance with this Section 4 and Section 6(d), and otherwise in accordance
with the Company’s policies, and upon presentation of documentation in
accordance with the expense reimbursement policies of the Company as they may
exist from time to time, and submission to the Company of adequate documentation
in accordance with federal income tax regulations.


5.Non-Eligibility for Company Plans. Other than as expressly set forth herein,
after the Effective Date Gibson will not be eligible to receive awards under
DRI’s equity compensation plans made available to employees, nor will he be
eligible to receive any severance benefits under the terms of any of DRI’s
severance protection plans.



- 2 -



--------------------------------------------------------------------------------




6.Gibson’s Non-Competition and Other Covenants and Agreements. In consideration
of the compensation paid and/or to be paid to Gibson, to which Gibson
acknowledges he is not otherwise entitled, and the other agreements and
consideration of DRI which are contained herein, Gibson agrees to the following
covenants as reasonable and necessary for the protection of the Company’s
business interests:


(a)Definitions:


“Competing Business” means any person or entity that competes with or would
compete with or displace, or that engages in any other activities so similar in
nature or purpose to those of the Company set forth below so as to compete with,
or displace or attempt to compete with or displace (i) in those geographic areas
where the Company currently has activities as of the Effective Date or where it
anticipates doing future business as part of the Company’s business plans
disclosed to or developed by or in consultation with Gibson prior to the
Effective Date, any of the activities of the Company which involve or encompass
the purchase, ownership or development of CO2, in natural, anthropogenic or any
other form, CO2 pipelines, or the injection of CO2 into previously producing oil
fields for the purpose of tertiary recovery of remaining oil, or (ii) in the
Gulf Coast and Rocky Mountain regions where the Company currently has activities
as of the Effective Date, the purchase, ownership or development of oil fields
with remaining oil potentially recoverable through CO2 enhanced oil recovery
operations.
“Covered Persons” means any person employed by the Company either as an
employee, consultant or advisor as of the Effective Date, or hired by the
Company prior to the Non-Competition Termination Date (as defined in Section
6(b) below).
(b)No Unfair Competition; Non-Solicitation Agreement. Gibson covenants and
agrees that he will not, either directly or indirectly (whether personally or
through another business, entity or person), for the period commencing on the
Effective Date and ending on April 1, 2016 (the “Non-Competition Termination
Date”):


(i)    work for, supervise, assist or participate in, a Competing Business in
any capacity (as owner, employee, consultant, advisor, contractor, officer,
director, lender, investor, agent, or otherwise) or otherwise engage in any
Competing Business, or
(ii)    (1) recruit, solicit, or induce, (2) attempt to recruit, solicit or
induce, or (3) encourage others to recruit, solicit or induce, any Covered
Person to diminish, curtail, divert, or cancel its or their business
relationship with, or employment by, the Company, specifically including
providing, directly or indirectly, a reference to a recruiter, acquaintance or
competitor that an employee, consultant or advisor to the Company may be
amenable to recruitment from a third party.
This Section 6(b) creates a narrowly tailored restraint in order to avoid unfair
competition and irreparable harm to the Company and is not intended or to be
construed as a general restraint from Gibson engaging in a lawful profession or
a general covenant against competition in the oil and gas industry through the
Non-Competition Termination Date. To this end, within the constraints of the
preceding provisions of this Section 6(b), DRI agrees that this Section 6(b)
will not prohibit Gibson’s work, engagement, or investment in the oil and gas
industry (the “Activities”) so long as the Activities do not involve Gibson or
entities, persons or groups for whom Gibson works, consults or invests (x)
competing with or displacing the specified activities of the Company in those
geographic areas or regions enumerated above in Section 6(a), or (y) using the
Company’s data or non-public business plans disclosed or known to Gibson during
his employment by the Company, in both cases provided that Gibson obtains the
prior express written approval of DRI’s Chief Executive Officer of any such
work, engagement or investment in such Activities; provided, that, nothing in
this Section 6 will prohibit the ownership of less than 10% of the publicly
traded capital stock of an entity so long as this is not a controlling interest
or mutual fund investment.
If Gibson wishes to pursue Activities prior to the Non-Competition Termination
Date, he agrees to present to the Chief Executive Officer of DRI a written
request and description of any such proposed Activities,

- 3 -



--------------------------------------------------------------------------------




which written request and description shall include, among other things and as
applicable, (i) the geographical area within which Gibson desires to pursue the
Activities, (ii) the terms of any proposed acquisition of properties or leases,
and (iii) a complete geological review of the proposal. DRI agrees to respond in
writing to Gibson’s request within 10 business days of receipt of such written
request and description, at the address provided in Section 11 below, stating
DRI’s approval (which can only be provided by DRI’s Chief Executive Officer and
which may be granted (if at all) subject to the satisfaction of various
conditions) or disapproval of such request and Activities, and the specific
reasons for any applicable disapproval (which may include, without limitation,
the lack of appropriate information and detail upon which to adequately analyze,
assess and/or otherwise approve any such proposal) to the extent DRI can do so
without disclosing to Gibson otherwise non-public information.
(c)No Personal Use of Company Oil and Gas Resources. Gibson covenants and agrees
that in conjunction with his continuing employment by the Company or otherwise,
he will not utilize Company oil and gas resources, including, but not limited
to, maps, seismic information, feasibility studies, personnel, computers,
software, books and records, or any other corporate assets, in connection with
the Activities for his own account or the account of any entity, persons or
groups for whom he works or consults or in which he invests, unless DRI’s Chief
Executive Officer provides his prior express written consent.


(d)Cooperation and Assistance. In exchange for the compensation, covenants, and
other good and valuable consideration provided by DRI herein, Gibson covenants
and agrees that he will, until the Non-Competition Termination Date, (i) provide
whatever cooperation and/or assistance is needed for any legal matters,
proceedings or issues the Company may face, and (ii) cooperate with, and assist
the Company and its employees in effecting, an orderly transition of all
functions, duties and responsibilities of Gibson as an officer, director and
manager to one or more other employees of the Company, as the Company shall
reasonably request. Additionally, Gibson agrees to provide such assistance in a
professional manner, and in no event take any action that does, or could
reasonably, create a conflict of interest between himself and the Company, or
that could subject either him or the Company to civil or criminal liability or
is contrary to the policies or procedures of the Company.


(e)Nondisparagement. The parties hereto agree that they will refrain from
engaging in any conduct, verbal or otherwise, that would disparage or harm the
reputation of the other or, insofar as this Agreement pertains to DRI, its
former and present parents, subsidiaries, and/or affiliates, along with its
predecessors, successors and/or assigns, if any, as well as their respective
former and present directors, officers, managers, general or limited partners,
representatives, agents, employees and/or attorneys, if any, jointly and
severally (collectively, the “DRI Released Parties”), and Gibson further
covenants and agrees that he will not say anything of a disparaging nature about
the operations, management, or performance of the DRI Released Parties. Such
restricted conduct shall include, but not be limited to, any negative statements
made orally or in writing by either of the parties about the other or any of the
DRI Released Parties.


Nothing in this Agreement shall prohibit Gibson from providing testimony in
response to a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law. To the fullest
extent permitted by law, Gibson agrees to notify the Company as promptly as
practicable after receiving any request for testimony or information in response
to a subpoena, court order, regulatory request or other judicial, administrative
or legal process or otherwise as required by law.
(f)Confidential Information and Property. Other than the Company-issued laptop
computer, iPad and cell-phone which Gibson is currently using and entitled to
retain (subject to the Company’s policies and procedures), Gibson covenants and
agrees that he has returned, or within three (3) days after the Effective Date
will return, to the Company any and all Company property, equipment and other
tangible items, including, without limitation, keys, building access cards and
corporate credit cards, and any and all originals and/or copies of documents
relating to the business of the Company or any of the other DRI Released
Parties. Gibson further covenants and agrees that he will not directly or
indirectly disclose to anyone, or use for his own benefit or the benefit of
anyone other than the Company, any confidential information that he has received
through his employment with the Company. “Confidential information” shall
include any information that has been disclosed or made available to, or created
by, Gibson, and which was at the time of disclosure, availability or creation
confidential or proprietary to the Company, and involves or relates to the
Company’s current and future

- 4 -



--------------------------------------------------------------------------------




business plans and strategies, methods of operations or operational techniques,
financial, management and/or employee information, information regarding the
Company’s practices and processes, or any other non-public information. Gibson
further agrees that in the event it appears that he will be compelled by law or
judicial process to disclose any such confidential information to avoid
potential liability, he will notify the Company in writing immediately upon his
receipt of a subpoena or other legal process.


7.Mutually Dependent. The provisions of Section 4 above regarding Gibson’s
continued employment related to operational and engineering matters and DRI’s
continuing obligations to Gibson which are related thereto, and the covenants
and agreements of Gibson set forth in Section 6 above, are mutually dependent,
and Gibson understands and agrees that a violation of any of the provisions of
Section 6 above will be considered a material breach of this Agreement, and
further acknowledges and agrees that irreparable harm to the Company would
result from breach by him of any such provisions. Accordingly, notwithstanding
any provision of this Agreement to the contrary, Gibson will permanently forfeit
any rights to continued employment by the Company as set out under the
provisions of Section 4 above, and the Company may immediately terminate such
employment, beginning on the date that either (i) Gibson violates any provision
of Section 6 above, or (ii) all or any part of, or the application of, Section 6
above is held or found invalid or unenforceable for any reason whatsoever by a
court of competent jurisdiction in an action between Gibson and DRI, and on such
date any continuing obligations of the Company to Gibson tied to his continued
employment shall be extinguished.


8.Release and Waiver by Parties. For and in consideration of the payments
provided to be made under the provisions of Section 2 above, and the continued
employment of Gibson under the provisions of Section 4 hereof, as well as the
covenants and other consideration of DRI contained herein, the receipt and
sufficiency of which are hereby acknowledged by Gibson, Gibson, on behalf of
himself and his family, assigns, representatives, agents, and/or heirs, if any
(collectively with Gibson, the “Gibson Parties”), hereby covenants not to sue
and fully, finally and forever releases, acquits and discharges the DRI Released
Parties, and/or any one of them, from any and all claims, demands, actions or
liabilities of whatever kind or character, whether known or unknown, which the
Gibson Parties, or any one of them, has or might claim to have against the DRI
Released Parties, and/or any one of them, for any and all injuries, damages
(actual or punitive), losses or attorneys’ fees, if any, incurred by any Gibson
Party arising out of or in connection with any occurrence which transpired prior
to the Effective Date, including, without limitation:


(a)All claims and causes of action arising under contract, tort, statute, or
other common law, including, without limitation, breach of contract, fraud,
estoppel, misrepresentation, express or implied duties of good faith and fair
dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation, refusal to perform an illegal act and invasion of privacy.


(b)All claims and causes of action arising under any federal, state, or local
law, regulation, or ordinance, including, without limitation, claims under the
AGE DISCRIMINATION IN EMPLOYMENT ACT, as amended, the Civil Rights Act of 1964,
as amended, the Civil Rights Act of 1866, the Americans With Disabilities Act,
the Fair Labor Standards Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act as amended (except for vested benefits to which
he is entitled), the Texas Commission on Human Rights Act, the Texas Labor Code,
the Texas Government Code, as well as any claims for compensation of any nature
whatsoever, employee benefits, vacation pay (except as otherwise provided by
Company policy), expense reimbursement, consulting, equity awards, severance
pay, pension or profit sharing benefits, health or welfare benefits, bonus
compensation, commissions, deferred compensation or other remuneration, or
employment benefits or compensation, except as specifically set forth in Section
2, “Resignation Consideration,” Section 3, “Equity Awards; Cash Awards,” and
Section 4, “Continued Employment.”


(c)All claims and causes of action for past or future loss of pay or benefits,
expenses, damages for pain and suffering, mental anguish or emotional distress
damages, liquidated damages, punitive damages, compensatory damages, injunctive
relief, attorneys’ fees, interest, court costs, physical or mental injury,
damage to reputation, and any other injury, loss, damage or expense or any other
legal or equitable remedy of any kind whatsoever.


(d)All claims and causes of action arising out of or in any way connected with,
directly or indirectly, Gibson’s employment with the Company, or any incident
thereof, including, without limitation, (i) his treatment

- 5 -



--------------------------------------------------------------------------------




by the Company, (ii) the terms and conditions of his employment, (iii) the
manner or amounts in which Gibson was paid or compensated by the Company, and
(iv) the separation of Gibson’s employment.


(e)All claims and causes of action of any kind or character which could have
been alleged in any lawsuit or administrative charge, claim or proceeding that
could have been filed against the DRI Released Parties (or any one of them) by
any Gibson Party on its own behalf or on behalf of any other person.


Nothing in this Agreement will prevent Gibson from filing a charge or complaint
with the Equal Employment Opportunity Commission or any other federal or state
administrative agency, or participating in any investigation conducted by any
federal or state administrative agency; provided, however, that, Gibson agrees
that any right to personal legal or equitable relief he may have in connection
with such charge, complaint or investigation are hereby barred.
Gibson acknowledges and agrees that the compensation referenced in Section 2
above does not constitute monies to which he would otherwise be entitled as a
result of his prior or current employment with the Company, and that these
monies constitute fair and adequate compensation for the promises and covenants
of Gibson set forth in this Agreement. Gibson agrees and acknowledges that no
further amounts are due to him for cash compensation of any nature whatsoever,
including salary, severance pay, performance cash or bonuses, or for equity
awards, employee benefits, deferred compensation, commissions, vacation pay
(except as otherwise provided by Company policy), pension, profit sharing
benefits, health or welfare benefits, expense reimbursement, consulting,
outplacement services, attorneys’ fees, pay in lieu of notice, or for any other
amounts, except as specifically set forth in Section 2, “Resignation
Consideration,” Section 3, “Equity Awards; Cash Awards” and Section 4,
“Continued Employment.”
DRI also agrees not to sue and fully, finally and forever releases, acquits and
discharges Gibson from any and all claims, demands, actions or liabilities of
whatever kind or character, whether known or unknown as of the Effective Date,
which DRI or anyone acting on its behalf has or might claim to have against
Gibson for any and all injuries, damages (actual and punitive), losses, or
attorneys’ fees, if any, incurred by DRI. For the avoidance of doubt, and
notwithstanding anything to the contrary contained in this Agreement, DRI
acknowledges that the Indemnification Agreement dated August 1, 2007 by and
between DRI and Gibson shall continue in full force and effect pursuant to the
terms set forth, and for all purposes contemplated, therein.
9.Consultation with Attorney and Review Period.


(a)Gibson is advised, and acknowledges that he has been advised, to consult with
an attorney prior to executing this Agreement concerning the meaning, import,
and legal significance of this Agreement. Gibson acknowledges that he has read
this Agreement, as signified by his signature below, and is voluntarily
executing the same after, if sought, advice of counsel for the purposes and
consideration herein expressed.


(b)Gibson affirms, acknowledges and agrees that (i) he has read and understands
the terms of this Agreement, (ii) he is over the age of eighteen (18) years and
is otherwise competent to execute this Agreement, (iii) he was given this
Agreement on November 16, 2014 (including the disclosure information which is
contained in Exhibit A attached to this Agreement and provided pursuant to the
Older Workers Benefit Protection Act), and has been given and provided the
opportunity to consider and accept this Agreement until 5:00 p.m. (CST) on
December 31, 2014 (a period of not less than forty-five (45) days following the
date Gibson was provided this Agreement) by signing it and returning it to James
S. Matthews, Senior Vice President and General Counsel of DRI, at the address
provided in Section 11 below, after which time it would have expired and be void
if not received, (iv) any changes to this Agreement from the one that was
initially presented on November 16, 2014 as a result of negotiation between him
and the Company, whether material or immaterial, did not restart or extend the
running of the applicable 45-day period of time in which he had to sign this
Agreement, (v) he is entering into this Agreement knowingly and voluntarily and
without any undue influence or pressures, and (vi) this Agreement represents and
constitutes a full and final resolution of any and all claims, if any, which the
Gibson Parties (or any one of them) may have against the DRI Released Parties
(or any one of them).


(c)Gibson acknowledges that he shall be entitled to revoke this Agreement at any
time prior to the expiration of seven (7) days after the date of execution of
this Agreement by Gibson by providing written notice of such revocation to James
S. Matthews, Senior Vice President and General Counsel of DRI, at the address
provided in Section 11 below.

- 6 -



--------------------------------------------------------------------------------






10.Governing Law. This Agreement shall be governed by, and construed under, the
laws of the State of Texas.
  
11.Notice. Any notice, payment, demand or communication required or permitted to
be given by this Agreement shall be deemed to have been sufficiently given or
served for all purposes if delivered personally to and signed for by the party
or to any officer of the party to whom the same is directed, or if sent by
registered or certified mail, return receipt requested, postage and charges
prepaid, addressed to such party at the address set forth below or to such other
address as shall have been furnished in writing by such party for whom the
communication is intended. Any such notice shall be deemed to be given on the
date so delivered.


Denbury Resources Inc.
5320 Legacy Drive
Plano, Texas 75024
Attention: James S. Matthews
SVP and General Counsel


Charles E. Gibson
440 Plumwood Way
Fairview, Texas 75069


12.Severability. In the event that any one or more of the provisions contained
in this Agreement is for any reason held to be unenforceable in any respect
under the laws of any applicable State or of the United States of America, such
unenforceability will not affect any other provision of this Agreement, but with
respect only to the jurisdiction holding the provision to be unenforceable, this
Agreement will then be construed as if such unenforceable provision or
provisions had never been contained herein.


13.Entire Agreement. This Agreement constitutes the sole agreement between the
parties and supersedes any and all other agreements, oral or written, relating
to the subject matter covered by the Agreement, with the exception of (i) any
indemnity agreement which may exist between DRI and Gibson, and which indemnity
agreement shall remain in force subject to its terms and independent of this
Agreement, and (ii) the terms of DRI’s equity compensation plans and the award
agreements made thereunder which are not otherwise specifically addressed in
this Agreement.


14.Waiver. Any waiver or breach of any of the terms or conditions of this
Agreement shall not operate as a waiver of any other breach of such terms or
conditions, or any other terms or conditions, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or any other
provision hereof.


15.Assignment. This Agreement is personal to Gibson and the rights and interests
of Gibson hereunder may not be sold, transferred, assigned or pledged.


16.Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, representatives, successors
(including specifically any successor to DRI by merger, reorganization or
otherwise).


17.Disputes.


(a)If a dispute arises under this Agreement arising out of, related to or in
connection with, the payment of amounts provided hereunder to be paid by DRI to
Gibson, the timing of such payments or their calculation, or questions regarding
the breach of the terms hereof or the issue of arbitrability (a “Dispute”), and
the Dispute cannot be settled through direct discussions by the parties within a
reasonable amount of time, DRI and Gibson agree that such Disputes shall be
referred to and finally resolved by binding arbitration in accordance with the
provisions of Exhibit B hereto. DRI and Gibson will split on an equal basis the
actual fees and expenses of the arbitrators, and the parties shall bear equally
all other expenses of such arbitration, unless the arbitrators determine that a
different allocation would be more equitable. The award of the arbitrators will
be the exclusive remedy of the parties for such Disputes.



- 7 -



--------------------------------------------------------------------------------




(b)Jurisdiction and venue of any action relating to this Agreement or Gibson’s
employment by the Company (subject to the provisions of Section 17(a) hereof)
shall be in the federal or state courts sitting in, or having jurisdiction over,
Plano, Collin County, Texas.


18.Consequences of Breach. Without limitation of the terms and provisions of
this Agreement, including, without limitation, Section 8 hereof, Gibson (a)
agrees that he will indemnify and hold each of the DRI Released Parties harmless
from any loss, cost, damage, or expense (including attorneys’ fees, except as
prohibited by law) incurred by any of them arising out of Gibson’s breach of any
portion of this Agreement, (b) agrees and understands that his entitlement to
and retention of the Resignation Benefits that the Company has agreed to provide
him herein is expressly conditioned upon Gibson’s ongoing fulfillment of his
promises, covenants and obligations herein, and (c) agrees, to the extent
permitted by law, to immediately return or repay the amounts he has received
from the Company in connection with this Agreement in excess of $500.00 upon a
finding or ruling by a court of competent jurisdiction that Gibson breached a
provision of this Agreement. In the event DRI concludes or, in good faith,
suspects that Gibson has breached this Agreement, no additional payments will be
provided under this Agreement unless and until the Company is so ordered to make
such payment by a court of competent jurisdiction.


19.Amendments. Any modification of this Agreement or additional obligation
assumed by any party in connection with this Agreement shall be binding only if
evidenced in writing signed by both parties to this Agreement or an authorized
representative of each party. Additionally, this Agreement cannot be changed or
terminated orally, but may be changed only through written addendum or amendment
executed by both parties.


20.Remedies. In addition to the other remedies provided herein or by applicable
law, any breach by Gibson of any of the terms and/or conditions contained in
this Agreement shall give the Company the right to discontinue the performance
of any unperformed duties and obligations under this Agreement to the extent
permitted by applicable law. In the event Gibson breaches any term or condition
of this Agreement, any delay by DRI to enforce this Agreement (or any term or
condition hereof) shall not be deemed a waiver, acceptance, or acquiescence.
Without limitation of any other provision of this Agreement, including, without
limitation, Section 14 hereof, no waiver shall bind DRI unless supported by
consideration, executed in writing, and delivered to Gibson by an authorized
officer of DRI.


21.Counterparts; Signatures. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one Agreement; it being understood that the parties need not sign the
same counterparts. The exchange of copies of this Agreement and of signature
pages by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”') form, or by any other electronic means, or by combination of
such means, shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by any means shall be deemed to
be their original signatures for all purposes.


[Signature Page to Follow]



- 8 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto affixed their signatures hereunder as of
the date set forth below their signature blocks, to be effective as of the
Effective Date.


 
DENBURY RESOURCES INC.
 
 
 
 
By:
/s/ James S. Matthews
 
Name:
James S. Matthews
 
Title:
Senior Vice President and General Counsel
 
 
 
 
Date:
November 20, 2014





 
CHARLES E. GIBSON
 
 
 
 
/s/ Charles E. Gibson
 
 
 
 
Date:
November 20, 2014




[Signature Page]

--------------------------------------------------------------------------------




EXHIBIT A


The following information is provided in accordance with the Age Discrimination
in Employment Act (“ADEA”) and the Older Workers Benefit Protection Act:


1. The class, unit, or group of individuals covered by the program (the
“Decisional Unit”) includes certain Senior Vice Presidents and a regional Vice
President, each of whom had an office at the Plano, Texas corporate headquarters
of Denbury Resources Inc. (the “Company”).


2. The eligibility factors used to select employees for termination within the
Decisional Unit include relative functional performance and responsibilities.


3. All employees in the Decisional Unit who are being offered consideration
under a waiver agreement and asked to waive claims under the ADEA must sign the
agreement and return it to the Company within 45 days after receiving the waiver
agreement. Once the signed waiver agreement is returned to the Company, the
employee has seven (7) days to revoke the waiver agreement.


4. The following is a listing of the ages and job titles of employees in the
Decisional Unit who were and were not selected for termination and offered
consideration for signing a waiver:


Job Title
Age
Selected
Not Selected
SVP and Chief Operating Officer
56
X
 
SVP – Production Operations
56
X
 
Vice President – East Region
56
X
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




A-1

--------------------------------------------------------------------------------




EXHIBIT B


DISPUTE RESOLUTION PROCEDURES


1.Applicable Law/Arbitration. Venue for the arbitration provided under Section
17(a) of the Agreement shall be in Plano, Collin County, Texas. Except for the
limited rights described in Section 9 below, the parties waive their right to
file a lawsuit in a court of law to prosecute any Dispute.


2.Negotiation. When a Dispute has arisen and negotiations have reached an
impasse, either party may give the other party written notice of the Dispute. In
the event such notice is given, the parties shall attempt to resolve the Dispute
promptly by negotiation. Within ten (10) days after delivery of the notice, the
receiving party shall submit to the other a written response. Thereafter, the
parties shall promptly attempt to resolve the Dispute. All reasonable requests
for information made by one party to the other will be honored.


3.Confidentiality of Settlement Negotiations. All negotiations and proceedings
pursuant to Section 2 above are confidential and shall be treated as compromise
and settlement negotiations for purposes of applicable rules of evidence and any
additional confidentiality protections provided by applicable law.


4.Commencement of Arbitration. If the Dispute has not been resolved by
negotiation within fifteen (15) days of the disputing party’s notice, or if the
parties have failed to confer within fifteen (15) days after delivery of the
notice, either party may then initiate arbitration by providing written notice
of arbitration to the other party. In order to be valid, the notice shall
contain a precise and complete statement of the Dispute. Within fifteen (15)
days of receipt of the notice initiating arbitration, the receiving party shall
respond by providing a written response which shall include its precise and
complete response to the Dispute, and which includes any counter Dispute that
the responding party may have.


5.Selection of Arbitrator(s). The arbitration may be conducted and decided by a
single person that is mutually agreeable to the parties and knowledgeable and
experienced in the type of matter that is the subject of the Dispute if a single
arbitrator can be agreed upon by the parties. If the parties cannot agree on a
single arbitrator within ten (10) days of the date of the response to the notice
of arbitration, then the arbitration shall be determined by a panel of three (3)
arbitrators. To select the three arbitrators, each party shall, within ten (10)
days of the expiration of the foregoing ten day period, select a person that it
believes has the qualifications set forth above as its designated arbitrator,
and such arbitrators so designated shall mutually agree upon a similarly
qualified third person to complete the arbitration panel and serve as its
chairman. In the event that the persons selected by the parties are unable to
agree upon a third member of the arbitration panel within ten (10) days after
the selection of the latter of the two arbitrators, then he/she shall be
selected from the CPR (as defined below) panel using the CPR rules. Once
selected, no arbitrator shall have any ex parte communications with either
party.


6.Arbitration Process. The arbitration hearing shall commence within a
reasonable time after the selection of the arbitrator(s), as set by the
arbitrator(s). The arbitrator(s), shall allow the parties to engage in
pre-hearing discovery, to include exchanging (i) requests for and production of
relevant documents, (ii) up to fifteen (15) interrogatories, (iii) up to fifteen
(15) requests for admissions, and producing for deposition and at the
arbitration hearing, up to four (4) persons within each parties’ control. Any
additional discovery shall only occur by agreement of the parties or as ordered
by the arbitrator(s) upon a finding of good cause. The arbitration shall be
conducted under the rules of the CPR International Institute for Conflict
Prevention & Resolution (“CPR”) in effect on the date of notice of the Dispute
for dispute resolution rules for non-administered arbitration of business
disputes. The parties may agree on such other rules to govern the arbitration
that are not set out in this provision as they may mutually deem necessary.


7.Arbitration Decision. The arbitrator(s) shall have the power to award interim
relief, and to grant specific performance. The arbitrator(s) may award interest
at the “prime rate” as listed under “Market Data” in the Wall Street Journal on
the date of any such award. Except as may be specifically limited elsewhere in
this Exhibit B, the arbitrator’s decision may be based on such factors and
evidence as the arbitrator(s) deems fit. The arbitrator(s) shall be required to
render a written decision to the parties no later than fifteen (15) days after
the completion of the hearing.


8.Arbitration Award. The award of a majority of the arbitrator(s) shall be
final, conclusive and binding. The award rendered by the arbitrator(s) may be
entered in any court having jurisdiction in respect thereof, including any court
in which an injunction may have been sought.

B-1



--------------------------------------------------------------------------------






9.Injunctive Relief. With respect to the Dispute, controversy or claim between
the parties, nothing in this Exhibit B shall prevent a party from immediately
seeking injunctive relief in a court to maintain the status quo during the
arbitration.



B-2

